YOUNG, Judge,
dissenting.
I dissent.
The evidence before the trial court presented by affidavits established without *572dispute that the reconstruction of the Stites Open Ditch was accomplished within the 75' right of way of the Wells County Drainage Board established by the terms of Ind.Code 19-4-6-1. I disagree that IC 19-4-3-2(2) is mandatory in its terms requiring the drainage board to make an express finding of damages or no damages. The purpose of determining damages is to be able to disclose the amounts involved as a part of the-overall cost of the project which is borne by the owners within the watershed. Only when it has been determined that damage will occur is it necessary to make such a schedule.